SILBERMAN, Judge,
Concurring.
I concur in the majority opinion although with some hesitancy as to the remand to adjudicate Mr. Conner guilty of false imprisonment. The evidence presented in this case reflects that Mr. Conner’s physical restraint of the victim was incidental to the act of attempted murder. Under the test in Faison v. State, 426 So.2d 963 (Fla.1983), Mr. Conner’s conduct would not support convictions for both attempted murder and false imprisonment. However, the Florida Supreme Court has made clear that “[t]he Faison test is not applicable to false imprisonment convictions because the test was established for a particular element of the kidnapping statute that is not included in the false imprisonment statute.” State v. Smith, 840 So.2d 987, 989-90 (Fla.2003). Because Smith compels the result that we reach today, I concur.